CASANUEVA, Judge.
Clozell Richardson appeals his sentence of 36 months’ incarceration contending that the sentencing court erred, first, in preparing only one scoresheet for two cases pending for sentencing, which arbitrarily blended the primary, prior, and additional offense classifications, and, second, in improperly scoring community sanction violation points. His contention is supported by law. Accordingly, we reverse his sentence and remand.
In December, 1996, while Mr. Richardson was on probation in two cases, Circuit Case Nos. 95-14906 and 96-06486, an affidavit charged him with violating his probation in both cases. He admitted the violation. At sentencing, only one scoresheet was prepared. The delivery of cocaine conviction from Case No. 96-06486 was used as the primary offense. The additional offenses category scored not only thé possession of cocaine conviction from Case. No. 96-06486 but also the driving while license suspended and possession of cocaine convictions from Case. No. 95-14906.
In State v. Lamar, 659 So.2d 262 (Fla. 1995), our supreme court held that when a defendant is being sentenced, as here, on multiple cases, separate scoresheets must be prepared scoring each offense as the primary offense. The sentencing court must then utilize the scoresheet that recommends the most severe sanction. See also Simmons v. State, 661 So.2d 343 (Fla. 2d DCA 1995); Yourn v. State, 652 So.2d 1228 (Fla. 2d DCA 1995). Because the sentencing court had before it only one scoresheet that blended both cases without first determining which case’s primary offense produced the most severe sanction, the procedure at Mr. Richardson’s sentencing was flawed. On remand, multiple scoresheets shall be prepared reflecting the different primary offense in each case. In preparing each scoresheet, the sentencing court shall use the original score-sheet plus any point enhancement properly allowable for that case under the guidelines. See State v. Bankston, 659 So.2d 268 (Fla. 1995).
Reversed and remanded for resentencing.
FULMER, A.C.J., and NORTHCUTT, J., Concur.